Title: From George Washington to William Dobbs, 11 July 1780
From: Washington, George
To: Dobbs, William


					
						Head Quarters 11th [July] 1780 Col. Deys house[Bergen County, N.J.]
						Sir
					
					Its coming from New-York, and from tolerable authority, that the french fleet have been seen, and are hourly expected, you will be pleased to repair to this place, with all practicable dispach, bringing with you, such pilots, as may be acquainted with the navigation into the Harbour of New-York. If these are not at hand or in perfect readiness you will not delay on this account, but direct them to follow you. I am sir your obt & hble servt
					
						Go: Washington
					
				